 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   RAFAEL ARROYO, JR.,                               Case No. 1:18-cv-01682-DAD-SAB

12                  Plaintiff,                         ORDER REQUIRING PLAINTIFF TO
                                                       SHOW CAUSE WHY THIS ACTION
13            v.                                       SHOULD NOT BE DISMISSED FOR
                                                       FAILURE TO PROSECUTE
14   J.S.T. LLC, et al.,
                                                       FIVE (5) DAY DEADLINE
15                  Defendants.

16

17         Rafael Arroyo, Jr., (“Plaintiff”), filed this action against J.S.T. LLC and Chase, Inc.

18 (collectively “Defendants”) alleging violation of the Americans with Disabilities Act of 1990, 42

19 U.S.C. § 12101, et seq. (ECF No. 1.) Default was entered against Defendants on March 27,
20 2019. (ECF Nos. 10, 11.) On July 11, 2019, the Court ordered Plaintiff to either file a motion

21 for default judgment, or a written response showing why this action should not be dismissed for

22 failure to prosecute. (ECF No. 13.) On August 9, 2019, Plaintiff filed a motion for default

23 judgment and set the motion for hearing on September 25, 2019. (ECF No. 15.) On September

24 25, 2019, the Court held a hearing on Plaintiff’s motion for default judgment, however, Plaintiff

25 failed to make any appearance or notify the Court that Plaintiff would not be appearing for the

26 hearing.
27         Local Rule 110 provides that “[f]ailure of counsel or of a party to comply with these

28 Rules or with any order of the Court may be grounds for imposition by the Court of any and all


                                                   1
 1 sanctions . . . within the inherent power of the Court.” The Court has the inherent power to

 2 control its docket and may, in the exercise of that power, impose sanctions where appropriate,

 3 including dismissal of the action. Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir.

 4 2000). The Court shall order Plaintiff to show cause why this action should not be dismissed for

 5 Plaintiff’s failure to appear at the hearing on Plaintiff’s motion for default judgment and for

 6 failure to prosecute this action.

 7          Accordingly, IT IS HEREBY ORDERED that:

 8          1.      Within five (5) days from the date of service of this order, Plaintiff shall file a

 9                  written response showing cause why this action should not be dismissed for

10                  Plaintiff’s failure to appear at the hearing and for failure to prosecute; and

11          2.      Failure to comply with this order shall result in a recommendation that this action

12                  be dismissed for failure to prosecute.

13
     IT IS SO ORDERED.
14

15 Dated:        September 25, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
